Citation Nr: 9934926	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-20 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for seasickness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January and March 1996 rating decisions by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement for service 
connection for seasickness and for a back disability.  The 
veteran later withdrew the latter issue.  For reasons set 
forth below, the claim for service connection for residuals 
of seasickness has been recharacterized as reflected on the 
preceding page.  


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied entitlement to 
service connection for seasickness on the basis that it was 
not well-grounded; the veteran was provided statement of the 
case in April 1996.

2.  Although notified of the need to timely perfect his 
appeal, the veteran failed to submit a substantive appeal 
within the requisite period.

3.  Evidence submitted since the RO's final March 1996 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  There is no competent medical evidence of a current 
disability which is attributable to seasickness in service.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision denying service connection 
for seasickness is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's March 1996 decision; thus, the claim for service 
connection for residuals of seasickness is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).

3.  The claim of service connection for residuals of 
seasickness is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Board notes that in a March 1996 rating 
decision, the RO confirmed and continued the earlier January 
1996 decision with respect to the issues of entitlement to 
service connection for seasickness.  In a March 1996 letter, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  In April 1996, the veteran 
submitted what the Board construes as a timely notice of 
disagreement as to this issue and that month he was provided 
with a statement of the case. 

The Board notes that the veteran did not submit a timely 
substantive appeal, thereby failing to perfect his appeal as 
to the issues of entitlement to service connection for 
seasickness.  The March 1996 decision became final.  

In May 1997, the veteran requested that the RO reopen his 
claim based on his submission of new evidence.  The veteran 
submitted medical records in support of his claim.  

In response, the RO issued a June 1997 rating decision which 
denied the veteran's claim for service connection for 
seasickness, treat the veteran's claim for service connection 
for seasickness as an attempt to reopen his claim.  

Finally, the veteran testified at the RO before a Member of 
the Board of Veterans' Appeals in July 1999.

As noted above, in a March 1996 decision, the RO denied 
entitlement to service connection for seasickness based on a 
finding that the veteran's claim was not well-grounded.  The 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal, although 
advised to do so after being issued a statement of the case 
in April 1996.  The RO's March 1996 decision denying service 
connection for seasickness is thus final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).  In May 1997, the 
veteran requested that his claim be reopened.  As such, the 
Board will now review the evidence of record to determine if 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of 
seasickness.  

In this regard, the Board is aware that the RO did not 
address the claim as an attempt to reopen, rather finding 
that the claim filed in May 1997 was not well-grounded.  
Consequently the Board is addressing the issue, in the first 
instance, on a basis different from the RO.  The Court of 
Appeals for Veterans Claims (Court) has stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must considered whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument.  If not, it must be 
considered if the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As set forth 
below, the Board is reopening the veteran's claim for 
entitlement to service connection for residuals of 
seasickness; as such, the veteran is not prejudiced by the 
Board's considering the issue of service connection on the 
merits prior to any such consideration by the RO.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999). 

The Board notes that the applicable regulation defines new 
and material evidence as evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In this case, the evidence added to the record since the RO's 
March 1996 decision consists of a July 1996 VA examination 
and Oakland Outpatient Clinic records from 1996 to 1998, as 
well as the veteran's testimony at his July 1999 Travel Board 
hearing.  These records show that the veteran currently 
suffers from gastrointestinal reflux.  At his July 1999 
hearing, the veteran testified that he did not have any 
symptomatology associated with seasickness prior to service.  
The veteran testified that his stomach problems began in boot 
camp and got worse when he went aboard a naval destroyer.  
The veteran contended that his symptoms have never gone away, 
and at times are worse than they were during service.  
Medical records speak to a history of nausea, dating back to 
service.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus v. Principi, 3 Vet. App. 510, 
513 (1992), the veteran has submitted new and material 
evidence.  This evidence is not only new, but is also 
material because it directly conflicts with the reasons for 
the denial of the veteran's claim in March 1996 which found 
an absence of contemporaneous evidence in service of a 
chronic disability manifested by nausea.  

While the Board realizes that there is no evidence of 
seasickness in the veteran's service medical records, the 
veteran is competent to report whether he experienced nausea 
aboard ship.  This evidence is relevant and probative to the 
issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  Thus, new and material evidence 
has been submitted to reopen the prior final decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (1999); and third, if the 
claim is well-grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
(1999) has been fulfilled.  

The Board has determined that new and material evidence has 
in fact been presented.  Therefore, the second and third 
steps need to be undertaken. 
The next question which the Board must address in this case 
is whether the appellant has presented a well-grounded claim.  
A well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In this case, the veteran contends that he has residuals of 
seasickness which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his seasickness 
disability had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records are negative for any complaints, 
findings, or diagnosis of seasickness.  The veteran's recent 
post-service medical records, as noted above, consist of 
recent treatment records for gastrointestinal reflux, as well 
as a May 1996 VA examination.  These medical records show 
that the veteran currently suffers from gastrointestinal 
reflux.  According to a March 1996 VA consultation sheet, the 
veteran reported a history of a stomach disorder since 1992, 
over 25 years after his discharge from service.  Moreover, a 
February 1992 medical record also indicates that the veteran 
has had a hiatal hernia since his discharge from service.  
The records do not, however, relate the veteran's current 
gastrointestinal disorders to his bouts of seasickness during 
service.

In sum, the service medical records were negative for any 
treatment of seasickness.  The Board concedes, however, that 
the veteran's claims of seasickness inservice are not 
unfounded, as he served aboard a naval ship.  Even so, the 
veteran's post-service medical records clearly show that the 
veteran's current gastrointestinal reflux had its onset after 
the veteran's discharge from service.  There is no medical 
evidence showing that there is any relationship whatsoever 
between service and his currently diagnosed gastrointestinal 
reflux, or history of hiatal hernia.  Thus, as there is no 
competent medical evidence establishing a nexus between the 
current diagnosis of gastrointestinal reflux and history of 
hiatal hernia and seasickness in service, all of the criteria 
of Caluza have not been met.  As such, the claim for service 
connection for residuals of seasickness is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for residuals of seasickness is denied as not 
well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

